Citation Nr: 0602505	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral postoperative 
inguinal hernias.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for 
training from May 1974 to September 1974 and on active duty 
from July 1978 to October 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in September 2004, when it was remanded for 
further development of the evidence, including a medical 
opinion.  A Travel Board hearing was scheduled in October 
2003.  The veteran requested that it be rescheduled due to 
surgery.  In April 2004 he failed to report for the 
rescheduled hearing.


FINDING OF FACT

There is no competent evidence that the veteran's pre-
existing bilateral postoperative inguinal hernias were 
aggravated by service.


CONCLUSION OF LAW

Service connection for bilateral postoperative inguinal 
hernias is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the initial rating decision in May 
2002, the April 2003 statement of the case (SOC), and an 
August 2005 supplemental SOC (SSOC) notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  The September 2004 and March 
2005 letters asked him to either submit or identify (for VA 
to assist in obtaining) any additional evidence and 
specifically mentioned the evidence regarding his pre-service 
hernia repairs at St. Luke's hospital.  And the SSOC updated 
the status of the claim after development was completed.

While the notice provided to the veteran prior to the RO's 
initial consideration of the matter was not in full 
compliance with all pertinent guidelines, he was provided 
content-complying notice in the September 2004 and March 2005 
letters, and via the August 2005 SSOC which included the of 
the regulation implementing the VCAA (and specifically the 
provision that VA should advise the claimant to submit any 
pertinent evidence in his possession).  The veteran has had 
ample opportunity to respond.  He is not prejudiced by any 
notice timing defect. There is no further duty to notify. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's VA treatment and private medical records have 
been secured.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.
II.	Factual Background

On December 1973 examination for enlistment in the US Army 
Reserves, the veteran provided a history of hernia surgeries.  
He noted that Dr. R. performed hernia surgeries on him at St. 
Luke's Hospital in November 1971 and October 1972.  On 
physical examination it was noted that the veteran had no 
disqualifying defects.  The remainder of his service medical 
records from his first period of service, May 1974 to 
September 1974, are negative for complaints or findings of 
inguinal hernia.

During his service from July 1978 to October 1979 (in March 
1979) the veteran had a bout of epididymitis, and underwent 
right orchiectomy for testicular infarction probably 
secondary to vascular compromise from severe epididymo-
orchitis.  On physical examination prior to the surgery it 
was noted that he had bilateral inguinal scars on the abdomen 
that were noticeable, but healed.  The veteran's surgery 
involved a right inguinal incision in the scar from the pre-
service hernia repair.  On separation examination in June 
1979, the veteran reported his history of hernias.  Clinical 
evaluation revealed that his abdomen and viscera were normal, 
as was his genitourinary system.  There was scarring from 
bilateral inguinal hernioplasty that was well healed and 
nonsymptomatic.  The veteran reported that he had the 
orchiectomy in March 1979 and that he was still not feeling 
well as a result.

In October 2001, the veteran submitted a claim seeking 
service connection for bilateral inguinal hernias.

In February 2003, the veteran was seen at a VA for recurrent 
left inguinal hernia.  He requested surgical repair.  A 
September 2003 VA treatment record notes the veteran's 
statements that he had 4 primary repairs of inguinal hernias, 
2 on each side; that his right hernia had "ruptured" in 
1979, requiring surgery including right orchiectomy and had 
not recurred since his surgery in 1979, but that the left 
hernia was "now protruding continuously."  It was only 
occasionally painful, and was almost always reducible.

An October 2003 VA treatment record notes that the veteran 
gave a history of having four primary repairs of inguinal 
hernias, two on the right and two on the left; all four 
occurring in the 1970s.  At this pre-surgery examination it 
was noted that the veteran had a left inguinal hernia that 
was 4 by 5 centimeters and easily reducible.  He reported no 
complaints of erythema around the hernia, scrotal 
involvement, pain, abdominal pain, nausea, vomiting, 
diarrhea, or constipation.

VA treatment records note that the veteran had a laparoscopic 
left inguinal hernia repair and an umbilical hernia repair in 
October 2003.  The doctor reported that the laparoscopic 
repair was done without difficulty and that the veteran 
tolerated the procedure well.  

A January 2004 VA follow-up examination report notes that the 
doctor did not find any evidence of hernia recurrence; the 
veteran was doing very well.

On April 2005 VA examination veteran's medical history was 
noted.  He related that he had an emergency right inguinal 
hernia repair (without mesh) while he was in the army in the 
mid 1970s.  He stated that he had no complaints and that he 
denied a bulge bilaterally.  It was noted that he had since 
had a laparoscopic left inguinal hernia repair with mesh, 
without incident.  It was noted that there was no recurrence, 
bilaterally, and no tenderness.  In a July 2005 addendum, a 
urologist opined, after reviewing the veteran's file, that 
service did not aggravate his inguinal hernias:

I see nothing in his military medical records that 
would indicate that his military service 
exacerbated his hernia operations while he was on 
active military duty.  Epididymo-orchitis can 
occur in the absence of hernia repairs and it can 
also occur in the presence of hernia repairs.  I 
see no evidence in the medical record to suggest 
that his military activities directly influenced 
the development of his right epididymo-orchitis 
that resulted in a right inguinal orchiectomy.



III.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

If a pre-existing disorder is noted upon entry into service, 
then [to establish service connection] the burden falls on 
the veteran to establish that it was aggravated by service.  
Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  

A pre-existing disability will be considered to have been 
aggravated by    service    where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

IV.	Analysis

It was noted on the veteran's examination for Army Reserve 
enlistment in December 1973 that he had a history of 
bilateral inguinal hernias which were surgically repaired.  
Physical examination at the time revealed no disqualifying 
defects.  Consequently, the record shows that the veteran had 
pre-existing postoperative bilateral inguinal hernias which 
were asymptomatic on service entrance.  

To establish service connection for bilateral inguinal hernia 
under such circumstances the veteran would have to show that 
the disability was aggravated by service (and to show 
aggravation, that it increased in severity during service).  
A close review of the record revealed absolutely no evidence 
that the veteran's postoperative bilateral inguinal hernias 
increased in severity during his active service.  The 
postoperative residuals of the hernias (essentially scars) 
were asymptomatic on service enlistment examination, and also 
were well-healed and non-symptomatic on service separation in 
1979.  The postoperative hernias were never noted to be 
symptomatic while he was on active duty.  While the veteran 
alleges (and has recounted to recent examiners) that his 
orchiectomy in service (residuals of which are service-
connected) was related to a recurrence of right inguinal 
hernia, such recollection is inconsistent with 
contemporaneous clinical evidence, which shows that the 
orchiectomy was required because the veteran had a bout of 
epididymitis-orchitis, with right testicular infarction 
secondary to vascular compromise.  No complaints or findings 
pertaining to hernia disability were noted in service.  
[Significantly, scars related to surgery in service are 
considered service connected (as residuals of orchiectomy are 
service connected).].  

Likewise, there is no postservice medical evidence showing 
aggravation of the veteran's pre-existing postoperative 
bilateral inguinal hernias during service.  A VA examiner 
reviewed the veteran's records and found no evidence that the 
postoperative hernias were "exacerbated" by service.  The 
examiner commented, in essence, that the veteran's 
orchiectomy in service was unrelated to hernia disability.  
There is no competent (medical) evidence to the contrary.  
Finally, the earliest postservice evidence of record of 
increased inguinal hernia disability (symptoms or recurrence) 
is dated in 2003.  The U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence of a prolonged period 
without medical complaint can be considered as evidence 
whether a pre-existing condition was aggravated by military 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  


The preponderance of the evidence is against a finding that 
the pathology of the veteran's postoperative bilateral 
inguinal hernias increased in severity during service, and 
therefore against his claim.  Aggravation of the veteran's 
pre-existing bilateral postoperative inguinal hernias by his 
active service may not be conceded.  Hence, the claim must be 
denied.


ORDER

Service connection for bilateral inguinal hernias is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


